 
 
EXHIBIT 10.2
 
SETTLEMENT AGREEMENT OF ACCRUED WAGES
 
THIS SETTLEMENT AGREEMENT OF ACCRUED WAGES (this “Agreement”) is entered into as
of the 31st day of March, 2017, by and between MEDITE Cancer Diagnostics, Inc.
(the “Company”), a Delaware corporation having offices at 4203 SW 34th Street,
Orlando, Florida 32811, and Daniel Kusswurm, who resides at 1140 Appleton Lane,
Geneva, IL 60134 (“Employee”).
 
 
RECITALS
 
A.            
As of the date of this Agreement, the Company owes Employee certain accrued
wages and vacation benefits.
 
B.            
The Parties desire to resolve the remaining balance owed to Employee in
accordance with this Agreement.
 
AGREEMENT
 
NOW THEREFORE, the parties hereto agree as follows:
 
1.            
The Company shall pay Employee the outstanding balance of accrued wages of
$1,442.31 owed Employee for the year 2016 on April 7, 2017.
 
2.            
Employee’s annual compensation shall be increased to $90,000 commencing on April
7, 2017. In addition, the Company shall establish a bonus program by April 30,
2017 whereby Employee shall be entitled to participate and receive bonuses based
on milestones and targets established by the Company with Employee by April 30,
2017.
 
3.            
Employee shall execute and deliver a W-4 to the Company for purposes of
withholding taxes in accordance with applicable law.
 
4.            
The Company shall issue Employee 328,396 warrants exercisable at $.50 per share
for a period of five (5) years from the date of this Agreement.
 
5.            
The Company shall make cash payments to Employee in the amounts and on the dates
set forth on Exhibit A attached hereto and incorporated herein.
 
6.            
The settlement payments are to include all accrued and unpaid wages, except as
noted above and accrued vacation. Employee shall be entitled to vacation
benefits on a go-forward basis in accordance with the Company’s established
vacation policy.
 
7.            
This Agreement constitutes the entire agreement between the parties hereto, and
supersedes any and all prior written or verbal agreements between Employee and
the Company.
 
8.            
This Agreement shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the parties hereto.
 
9.            
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Florida without regard to conflict of law principles.
 
10.            
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument, and are of equal validity if delivered electronically or by fax as
if delivered in physical form.
 
11.            
The effective date of this Agreement shall be retroactive to December 31, 2016.
 
 
 
 

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date above-stated.
 
 
“COMPANY”
 
MEDITE CANCER DIAGNOSTICS, INC., a Delaware corporation
 
 
By: /s/ David E. Patterson
       CEO
 
“EMPLOYEE”
 
 /s/ Daniel Kusswurm
 
 
 

 
 
 
EXHIBIT A
 
 
[ex10-2000.jpg]


 
 
